EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rodney B. Carroll (972-731-2288) on 4 August 2022.

The application has been amended as follows: 
Please Amend independent claim 9 in lines 11-13 to recite “a di-n-alkyl-ether having the formula  O[(CH2)xCH3]2, wherein x is from about 3 to about 35, a dibasic ester having the formula  CH3OC(O)(CH2)mC(O)OCH3, wherein m is from about 2 to about 4” (correcting the typo).
Please Amend claim 21 to additionally recite “The method of claim 9, further comprising adding the friction reducer and the dewatering agent to the treatment fluid, wherein the friction reducer and the dewatering agent are combined before being added to the treatment fluid” (as in the previous Office Action, for the 112).
Please Amend independent claim 26 in line 3 to further recite “adding a friction reducer comprising an anionic or amphoteric water-soluble polymer to the treatment fluid” (as in independent claim 9).
Please Amend independent claim 26 lines 4-6 to further recite “adding a dewatering agent to the treatment fluid in an amount from about 0.001 wt.% to about 4 wt.% by volume of the treatment fluid, wherein the dewatering agent comprises one or more surfactants and a solvent, and ” (as in independent claim 9).
Please cancel claim 28 (as redundant with independent claim 26).
Please cancel claim 31 (as incorporated into independent claim 26) (see also Office Action mailed 20 April 2022).
That is, claims should recite:
“9. (Currently Amended) A method comprising: 
introducing a treatment fluid comprising an aqueous base fluid, a friction reducer comprising an anionic or amphoteric water-soluble polymer, and a dewatering agent into a well bore penetrating at least a portion of the subterranean formation, 
wherein the dewatering agent is present in the treatment fluid in an amount from about 0.001 wt.% to about 4 wt.% by volume of the treatment fluid, 
wherein the dewatering agent comprises one or more surfactants and a solvent that is selected from the group consisting of: methyl 9-decenoate, methyl 9-dodecenoate, N,N-dimethyl 9-decenamide, diethyl carbonate, triethyl citrate, dimethyl 2-methylglutarate, dodecyl acetate, 1-dodecyl-2-pyrrolidinone, 2-dodecyl-pyrrolidinone, N(C2H4)nCH3-pyrrolidinone, wherein n is from about 1 to about 22, n-octyl-pyrrolidinone, dibutylether, isoamyl ether, di-n-amyl ether, dihexyl ether, heptyl ether, dioctyl ether, dodecyl ether, benzyl hexyl ether, a di-n-alkyl-ether having the formula  O[(CH2)xCH3]2, wherein x is from about 3 to about 35, a dibasic ester having the formula  CH3OC(O)(CH2)mC(O)OCH3, wherein m is from about 2 to about 4, and any combination thereof, and
wherein the viscosity of the treatment fluid is increased by from about 40% to about 60% when compared to an otherwise identical treatment fluid prepared in the absence of the dewatering agent.”

“21. (Currently Amended) The method of claim 9, further comprising adding the friction reducer and the dewatering agent to the treatment fluid, wherein the friction reducer and the dewatering agent are combined before being added to the treatment fluid.”

“26. (Currently Amended) A method comprising: 
providing a treatment fluid comprising an aqueous base fluid; 
adding a friction reducer comprising an anionic or amphoteric water-soluble polymer to the treatment fluid; 
adding a dewatering agent to the treatment fluid in an amount from about 0.001 wt.% to about 4 wt.% by volume of the treatment fluid, 
wherein the dewatering agent comprises one or more surfactants and a solvent, and 
wherein the solvent is selected from the group consisting of: methyl 9-decenoate, methyl 9-dodecenoate, N,N-dimethyl 9-decenamide, diethyl carbonate, triethyl citrate, dimethyl 2-methylglutarate, dodecyl acetate, 1-dodecyl-2-pyrrolidinone, 2-dodecyl-pyrrolidinone, N-(C2H4)nCH3-pyrrolidinone, wherein n is from about 1 to about 22, n-octyl-pyrrolidinone, dibutyl ether, isoamyl ether, di-n-amyl ether, dihexyl ether, heptyl ether, dioctyl ether, dodecyl ether, benzyl hexyl ether, a di-n-alkyl-ether having the formula  O[(CH2)xCH3]2, wherein x is from about 3 to about 35, a dibasic ester having the formula CH3OC(O)(CH2)mC(O)OCH3, wherein m is from about 2 to about 4, and any combination thereof, and
wherein the viscosity of the treatment fluid is increased by from about 40% to about 60% when compared to an otherwise identical treatment fluid prepared in the absence of the dewatering agent; and 
introducing the treatment fluid into a well bore penetrating at least a portion of the subterranean formation.”

“28. (Cancelled)”

“31. (Cancelled)”

Election/Restrictions
Claims 9-14, 21, 23, 24, 32, and 33 are allowable. The restriction requirement among Groups I-III and the Species of surfactants and solvents, as set forth in the Office action mailed on 13 January 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 13 January 2022 is partially withdrawn.  Claims 26-31, directed to Group I, as well as the other Species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim based on the Amendments above. However, canceled claims 15-20, directed to Group III, would remain withdrawn from consideration because they did not require all the limitations of an allowable claim.  Accordingly, claims 9-14, 21, 23, 24, 26, 27, 29, 30, 32, and 33 are allowed.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 18 July 2022 have remedied most 112 Rejections set forth in the previous Office Action mailed 20 April 2020, and the Examiner’s Amendments above remedy the rest.  Accordingly, these are withdrawn.
The Amendments also require wherein the treatment fluid comprising aqueous base fluid, friction reducer comprising anionic or amphoteric water-soluble polymer, and dewatering agent comprising surfactant and solvent, further comprises the dewatering agent from 0.001-4 w/v% and wherein the viscosity is increased by 40-60% compared to without the dewatering agent.  Although the 40-60% does not appear explicitly stated in the Specification, it appears supported by the data provided in Tables 2 & 3.
Notably, this now ties together the particular concentration of dewatering agent (0.001-4 w/v%) with a particular effect (40-60% viscosity increase).  While the claimed elements all appear generally known (e.g., Lafitte 2013/0274149; Parnell 2014/0323366; Hikem 2018/0201829), there is no Prior Art that discloses or teaches this particular combination which interacts with 0.001-4 w/v% dewatering agent (surfactant and solvent) to produce a viscosity increase of 40-60%.  
The new reference to Lopez (2017/0121590) similarly discloses a “friction-reducing composition” comprising a “salt solution” = aqueous (abstract) and anionic or zwitterionic = amphoteric friction-reducing polymer ([0029]), surfactant ([0054]), and solvent that acts as a “viscosity modifier” ([0023]) at about 2-40 wt% ([0026]).  However, this reference teaches such suitable solvents include “paraffin oil, kerosene, diesel, heavy naphtha, an animal-derived fat, an animal-derived oil, a vegetable-derived fat, a vegetable-derived oil, limonene, pine oil, a surfactant, or a combination thereof” ([0023]), which are different from and non-obvious over the claimed list of solvents, and furthermore, this reference does not recognize the correlation between 0.001-4 w/v% surfactant and solvent to produce a 40-60% viscosity increase.
	Accordingly, only one with the benefit of the current disclosure would using the dewatering agent in this way.  The Double Patenting rejections over 16/573,199 are withdrawn similarly, also failing to provide any connection between 0.001-4 w/v% dewatering agent and a 40-60% viscosity increase.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674